DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Group I and Claims 1-9 in the reply filed on August 09, 2021 is acknowledged. Thus, Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 09, 2021.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 3, the limitation “or more” does not specify any upper limit. Although [0086] of the Specification teaches the upper limit “is not particularly limited”, [0086] also discloses some undesirable characteristics if the centrifugal force is excessively great and should be “500 G or less”.  Thus, it is not clear whether the limitation suggests an unlimited centrifugal force and the limitation renders the claim indefinite and clarification is required.												As to claim 5, the limitation “or higher” fails to claim what is directed to be “higher” and whether there is an upper limit. Thus, the limitation renders the claim indefinite and clarification is required.
						
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0204400 A1 to Koizumi et al. (“Koizumi”) in view of U.S. Patent Application Publication No. 2012/0119231 A1 to Wang et al. (“Wang”).										As to claim 1, although Koizumi discloses a method of producing a light-emitting device (1), the method comprising: providing a package (10) having an upper surface and defining a recess (10a) including an opening located at the upper surface; disposing a light-emitting element (13) on a surface that defines a bottom of the recess As to claim 2, Koizumi further discloses wherein: the uncured sealing member (21, 50) contains a wavelength conversion member (20) (See Fig. 6, ¶ 0128).			As to claim 5, Koizumi in view of Wang further discloses wherein: the step of As to claim 6, Koizumi further discloses wherein: the uncured sealing member (21, 50) contains a silicone resin (See ¶ 0031).					
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0204400 A1 to Koizumi et al. (“Koizumi”) and U.S. Patent Application Publication No. 2012/0119231 A1 to Wang et al. (“Wang”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0112734 A1 to Koizumi et al. (“Koizumi4”). The teachings of Koizumi and Wang have been discussed above.					As to claim 3, although Koizumi discloses the centrifugal force (See ¶ 0116), Koizumi and Wang do not further disclose wherein: a magnitude of the centrifugal force is 100 × g (rcf) or more.									However, Koizumi4 does disclose discloses wherein: a magnitude of the centrifugal force is 100 × g (rcf) or more (See ¶ 0048).							In view of the teaching of Koizumi4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Koizumi to have wherein: a magnitude of the centrifugal force is 100 × g (rcf) or more because such a magnitude is sufficient to obtain the precipitation of phosphor particles with a shorter time requirement (See ¶ 0048).				As to claim 4, although Koizumi discloses wherein: in the step of curing the As to claim 7, Koizumi in view of Wang and Koizumi4 further discloses wherein: in the step of providing the package (10/111), a lead frame (11, 12) comprising a plurality of package portions (19a) connected together is provided, each package portion (19a) having an upper surface and a recess (10a/112) including an opening located at the upper surface, in the step of disposing the light-emitting element (13/114), a light emitting element (13/114) is disposed on a surface that defines a bottom of the recess (10a/112) of each package portion (19a), in the step of disposing the uncured sealing member (21, 50/30’/120), an uncured sealing member (21, 50/30’/120) is disposed in the recess (10a/112) of each package portion (19a), and in the step of curing the uncured sealing member (21, 50/30’/120), each uncured sealing member (21, 50/30’/120) is cured while applying a centrifugal force to the lead frame (11, 12) (See .

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Yamamoto et al. (US 2016/0097495 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID CHEN/Primary Examiner, Art Unit 2815